14-14-00703-cr
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                     Transmitted 9/1/2015 4:18:23 PM
                                                                      Accepted 9/3/2015 10:58:03 AM
                                                                                      ABEL ACOSTA
                 IN THE COURT OF CRIMINAL APPEALS                                             CLERK
                       OF THE STATE OF TEXAS
                            NO. _________
                                                                         September 3, 2015

PATRICK DALE EARVIN
Appellant,
                                                    On Appeal from the
V.                                                  177TH District Court of
                                                    Harris County, Texas;
                                                    Trial Cause Numbers 1357121 &
                                                    1357122
THE STATE OF TEXAS

         PETITIONER'S MOTION TO EXTEND TIME TO FILE
             PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:

      PATRICK EARVIN, Petitioner in the above cause number, would respectfully

request this Court to grant his motion to extend the time to file his petition for

discretionary review. In support of said motion, Mr. Earvin would show unto the

Court the following:

                                         I.

      This appeal lies from Mr. Earvin’s convictions in The State of Texas v. Patrick

Dale Earvin, Cause Numbers 1357121 and 1357122 in the 177th District Court of

Harris County, Texas. Mr. Earvin was indicted on October 31, 2012, in District

Court Cause Number 1357121, with indecency with a child and in District Court

cause Number 1357122 with sexual assault of a child under seventeen years of age.

Mr. Earvin filed a written Motion to Suppress on December 5, 2013 which, after a
hearing on December 9, 2014, was “granted in part” and “denied in part” by the trial

court. Mr. Earvin then pled guilty and on August 27, 2014, was sentenced pursuant

to agreement to sixteen (16) years in the Institutional Division of the Texas

Department of Criminal Justice on both counts to run concurrently. Mr. Earvin’s

convictions were affirmed on July 7, 2015, by the Fourteenth Court of Appeals in

Cause Nos. 14-14-00702-CR and 14-14-00703-CR. Mr. Earvin filed a Motion for

Rehearing and a Motion for En Banc Reconsideration on July 21, 2015 and both

were denied on August 27, 2015. Mr. Earvin’s Petition for Discretionary Review is

due September 28, 2015. This is Mr. Earvin’s first request for an extension to file the

petition for discretionary review.

                                          II.

      Mr. Earvin’s attorney of record, Daucie Schindler, is requesting an extension of

time in order to further evaluate the complex issues involved in the case.

Additionally, because Mr. Earvin is already in the custody of the Texas Department

of Criminal Justice, it is difficult to communicate and more time is required in order

to properly discuss with him the issues to be raised.       An extension of time is

necessary so that the petition for discretionary review can be timely filed and

undersigned counsel can properly consult with Mr. Earvin. This motion is not made

for the purpose of delay.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Petition for Discretionary Review in the above cause for thirty days and extend the

time for filing the petition until October 28, 2015.


                                         Respectfully submitted,

                                         Alexander Bunin
                                         Chief Public Defender

                                         /s/ Daucie Schindler
                                         Daucie Schindler
                                         State Bar No. 24013495
                                         Assistant Public Defender, Harris County
                                         1201 Franklin 13th Floor
                                         Houston, Texas 77002
                                         Daucie.Schindler@pdo.hctx.net
                                         Tel: 713-368-0016
                                         Fax: 713-368-9278

                           CERTIFICATE OF SERVICE

       I do hereby certify that a copy of the foregoing instrument was this day
electronically served on counsel for the State and by mailing same to the following
parties on this the 1st day of September, 2015:

      Mr. Alan Curry
      Harris County District Attorney's Office
      Appellate Division

      State Prosecuting Attorney
      P.O. Box 12405
      Austin, Texas 78711

                                         /s/ Daucie Schindler
                                         Daucie Schindler